Citation Nr: 0313992	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  01-02 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from July 1955 to May 1958.

By decision of the Board of Veterans' Appeals (Board) in 
September 1987, the veteran's claim of service connection for 
tinnitus was denied.  This appeal arises from an April 2000 
rating decision of the Detroit, Michigan Regional Office 
(RO).  


FINDINGS OF FACT

1.  The veteran's claim of service connection for tinnitus 
was last denied by decision of the Board in September 1987.  

2.  The additional evidence submitted in connection with the 
claim to reopen is more than merely cumulative and is so 
significant that it must be considered in order to decide the 
merits of the claim.

3.  The veteran's current tinnitus is the likely result of 
exposure to acoustic trauma during service.  


CONCLUSIONS OF LAW

1.  The September 1987 Board decision denying service 
connection for tinnitus is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2002).

2.  Evidence received since the September 1987 Board decision 
is new and material and, thus the claim of entitlement to 
service connection for tinnitus is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2002).

3.  Resolving reasonable doubt in favor of the veteran, 
tinnitus is considered due to disease or injury which was 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 1984, the veteran stated that he had been exposed 
to acoustic trauma in service.  This trauma was due to noise 
from rifles, machine guns, grenades and rifle salutes.  At 
times, his ears would ring for days.  

In April 1984, it was certified that the veteran's service 
medical records were unavailable, presumably having been 
destroyed in a fire at the National Personnel Records Center.

A March 1984 audiology report shows that the veteran 
complained of tinnitus.

In June 1984, the veteran indicated that he was also exposed 
to acoustic trauma in service by working around jet aircraft, 
rocket fire and trucks.  

Received in December 1986 was a statement from a life long 
friend who indicated that the veteran told him during service 
that his eardrums had been injured during boot camp.  The 
veteran had further indicated that he had to be very careful 
about being around loud gun blasts as he would be unable to 
hear for the next several days.

By decision of the Board in September 1987, it was determined 
that there had been no evidence of tinnitus in service or for 
many years thereafter.  Thus, the veteran's claim for 
tinnitus was denied.  That determination is final and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7104(b).  In order to reopen this claim, the veteran must 
present or secure new and material evidence with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a). 

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  What constitutes new and 
material evidence to reopen a previously and finally denied 
claim is defined in 38 C.F.R. § 3.156(a).  Under that 
regulation, effective for claims filed prior to August 29, 
2001, new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); cf. Duty to Assist, 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.156(a)) (new and material evidence is defined differently 
for claims filed on or after August 29, 2001).  As the 
veteran's application to reopen was filed in advance of 
August 29, 2001, the new provisions do not apply to his 
claim.  

Current law provides for a two-step analysis when a claimant 
seeks to reopen a final decision based on new and material 
evidence.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). 

Evidence added to the record since the September 1987 Board 
decision includes the following.  

A May 1996 VA audiology report shows that the veteran had a 
history of periodic bilateral tinnitus occurring every 2 to 3 
months and lasting 1 to 3 days.  A September 1999 VA 
audiology report indicates that the veteran denied suffering 
from tinnitus.  

Statements were received from two members of the veteran's 
family in February 2001.  The veteran's daughter indicated 
that she remembered as a young girl that the veteran suffered 
from decreased hearing and that he reported having been 
exposed to acoustic trauma during service.  The veteran's 
mother indicated that she had received a letter from the 
veteran while he was in boot camp.  He reported having 
trouble hearing after firing his gun and shooting machine 
guns.  The veteran had reported that his ears had "rung" 
for days.  The veteran then informed his mother that his ears 
were getting worse due to exposure to noise from jet engines 
and that he was treated at a hospital during service for 
hearing problems.

A May 2000 statement from a VA audiologist indicates that the 
veteran had reported progressive hearing loss which had 
started following artillery noise exposure during service.  
Tinnitus was denied.  Testing had revealed bilateral 
sensorineural hearing loss.  It was opined that it was likely 
that the veteran's hearing loss began as result of his 
military service.

A June 2001 statement from S. Shaikh, M.D., includes the 
opinion that it was at least as likely as not that the 
veteran's hearing loss was due to noise exposure during 
service.

On VA audiologic examination in August 2001, it was noted 
that the veteran reported having temporary hearing loss 
following exposure to weapons being fired in service.  He 
also reported further temporary hearing loss and tinnitus 
following aircraft and weapons noise during service.  Testing 
revealed bilateral sensorineural hearing loss.  It was opined 
that it was likely that the veteran's hearing loss began as a 
result of military noise exposure.  

By rating decision in January 2002, service connected for 
bilateral hearing loss was granted based on the fact that the 
veteran had suffered acoustic trauma during service.  

A March 2002 statement from Stephen Kirkner, D.O., indicates 
that the veteran suffered from constant ringing of both ears 
since 1956.  He had a history of exposure to noise during 
service.  

Since the September 1987 Board decision, the veteran has 
submitted a statement from his mother which indicates that 
the veteran had written to her when he was in the service.  
In this fashion, he indicated to her that he had been exposed 
to acoustic trauma with resulting ringing (or tinnitus) of 
the ears.  

It was determined in the September 1987 Board denial that 
there was no evidence of tinnitus during service or for many 
years thereafter.  For the first time, the record contains 
evidence which supports the veteran's claim that tinnitus due 
to acoustic trauma was present during service.  This is 
evidence which is neither cumulative nor redundant and is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  See 38 C.F.R. § 3.156.  
Accordingly, the Board finds that the veteran has submitted 
new and material evidence relative to his claim to reopen the 
issue of entitlement to service connection for tinnitus.

The fact that the Board has reopened this claim raises a due 
process issue which was addressed by the Court in Bernard v. 
Brown, 4 Vet. App. 384 (1993).  It is clear for at least two 
reasons, however, that no prejudice to the veteran's due 
process rights will be incurred.  First, the Board notes that 
the RO reopened the veteran's claim in a January 2002 
supplemental statement of the case which allowed the veteran 
to address the underlying de novo claim of service 
connection.  Moreover, as the Board is granting the benefit 
sought by the veteran in this decision (see discussion 
below), his due process rights will not be abridged in any 
fashion by the Board's adjudication of the de novo claim.

With regard to the veteran's claim of service connection for 
tinnitus on a de novo basis, several private and VA hearing 
examiners have indicated in recent years that the veteran 
suffers from tinnitus.  On other occasions, the veteran 
(usually when he was being examined for hearing loss) denied 
that he suffered from tinnitus.  As there is no objective 
test to determine whether an individual suffers from 
tinnitus, the Board must rely on the largely subjective 
reporting of the veteran to establish the presence of 
tinnitus.  

In the case of Hensley v. Brown, 5 Vet. App. 155 (1993), the 
Court held that service connection will be granted on a 
direct incurrence basis for a hearing disability which is 
initially manifest after service when the evidence 
demonstrates that the post service hearing disability is 
casually related to acoustic trauma (injury) in service.  

In this case, VA has accepted by rating decision in January 
2002 that the evidence supports a finding that the onset of 
the veteran's bilateral hearing disability was the result of 
his exposure to acoustic trauma during service.  This 
determination was buttressed on a VA medical opinion which 
found a nexus between acoustic trauma and the onset of 
hearing loss.  In a similar vein, given the subjective nature 
of the disability at issue and the acceptance of the 
veteran's exposure to acoustic trauma in service as fact, 
there has been raised a reasonable doubt as to whether the 
tinnitus about which the veteran complains was incurred in 
service.  Where such a doubt is raised, the benefit of the 
doubt is given to the veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  Accordingly, with the resolution of 
reasonable doubt in favor of the veteran, a basis upon which 
to grant service connection for tinnitus has been presented 
in this case, and service connection for that disability is 
granted.  

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), was enacted 
during the pendency of the veteran's appeal.  The Act imposed 
certain notification requirements and clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims.  As the issue on appeal is being granted in full, the 
Board finds no prejudice has resulted to the veteran's due 
process rights regardless of whether there have been any 
deficiencies in the development of this issue in terms of 
adjudicative compliance with the VCAA.  See Bernard, supra.





ORDER

The claim for service connection for tinnitus is reopened and 
service connection for that disability is granted.  


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

